276 F.2d 830
UNITED STATES of America, Appellant,v.Eugene C. DREW, Appellee.
No. 16085.
United States Court of Appeals Ninth Circuit.
March 14, 1960.

George C. Doub, Asst. Atty. Gen., Samuel D. Slade, Leavenworth Colby, Attys., Dept. of Justice, Washington, D. C., Lynn J. Gillard, U. S. Atty., San Francisco, Cal., Keith R. Ferguson, Sp. Asst. to Atty. Gen., Graydon S. Staring, Atty., Dept. of Justice, San Francisco, Cal., for appellant.
C. W. Kenady, Jr., Joseph G. Schumb, Jr., San Francisco, Cal., for appellee.
Before ORR, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM.


1
On petition of Eugene C. Drew, a seaman, the district court granted an order setting aside the forfeiture of his wages, clothing and effects, for desertion. The government has appealed from said order. One of the contentions of appellant was that the district court had failed to make findings of fact and conclusions of law. Subsequent to the submission of the case, this court directed the district court to make findings of fact and conclusions of law as required by Admiralty Rule 46½, 28 U.S.C.A. and that when so made the record be supplemented by said findings and conclusions. This has been done. Appellant now complains that the evidence does not support the findings. We think it does, and the order of the district court setting aside the forfeiture, being supported by said findings, is affirmed.